Citation Nr: 1418993	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-15 068	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or on being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1973 to May 1979, and from July 1981 to July 1985.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to special monthly pension.  In December 2013, the Board issued a decision that, in pertinent part, remanded the Veteran's claim for entitlement to special monthly pension.  


ORDER TO VACATE AND DISMISS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In the December 2013 decision, the Board remanded the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance or on being housebound for the issuance of a statement of the case (SOC) pursuant to the holding of the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999).  Upon further review of the file, it is apparent that the Veteran had indeed been issued an SOC with respect to his special monthly pension claim in May 2002.  Thus, remand for issuance of an SOC was not required, and this particular remanded issue has become moot.  Accordingly, the portion of the December 12, 2013, Board decision addressing the issue of entitlement special monthly pension is vacated and dismissed.

Additionally, the Veteran was required to perfect his appeal with respect to the special monthly pension claim within 60 days of issuance of the May 2002 SOC.  See 38 C.F.R. § 20.302(b) (2013).  On his August 2002 VA Form 9 substantive appeal, he specifically indicated that he only wished to perfect an appeal as to a separate issue from the July 2000 rating decision, which had also been addressed in the May 2002 SOC.  As such, the RO's decision with respect to that claim is rendered final.  See 38 C.F.R. § 20.1103(2013).  Thus, there was no appeal as to that issue and the matter is closed.

Accordingly, the portion of the December 11, 2013, Board decision addressing the issue of entitlement to special monthly pension based on the need for regular aid and attendance or on being housebound is vacated and dismissed.


____________________________________________
	MICHAEL D. LYON 
	  Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


